Citation Nr: 0417763	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  01-09 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for Raynaud's syndrome 
due to exposure to ionizing radiation.

2.  Entitlement to service connection for hypothyroidism due 
to exposure  to ionizing radiation.

3.  Entitlement to service connection for skin cancer due to 
exposure to ionizing radiation.

4.  Entitlement to service connection for posterior 
subcapsular cataracts due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to November 
1957 and from January 1958 to January 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in March 2000 and March 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.

The Board notes that the issues of entitlement to service 
connection for Parkinson's disease and thyroid cancer, due to 
exposure to ionizing radiation, were withdrawn in June 2002 
and September 2002.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

The veteran claims entitlement to service connection for the 
disorders at issue based on exposure to ionizing radiation 
during Operation REDWING.  That atomic test series/operation 
took place between May 5, 1956 and August 6, 1956/  At the 
time the veteran was attached to the 54th Weather 
Reconnaissance Squadron out of Anderson Air Force Base, Guam.  
The veteran testified that he both flew into the atomic 
testing area, as well as cleaned and maintained aircraft that 
flew through the area.  

Supporting the appellant's claim are two medical statements 
of record that suggest links between exposure to ionizing 
radiation and cancerous lesions and hypothyroidism.  
Furthermore, two of the veteran's claimed disabilities, skin 
cancer and posterior subcapsular cataracts, are radiogenic 
diseases under 38 C.F.R. § 3.311 (2003).  Unfortunately, 
however, the development of this case has not been conducted 
in accordance with this regulation, to include securing a 
dose estimate and a review by the Under Secretary for 
Benefits.  Under 38 C.F.R. § 3.311 this development is 
mandatory.  Hence, further development is required.
 
In light of these records and the above noted laws and 
regulations, the RO should inform the veteran of additional 
evidence he may provide as explained in 38 C.F.R. 
§ 3.311(2003).  VA must also comply with the procedures set 
forth therein.  Id.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Under the VCAA, the RO must notify 
the veteran that he may submit a 
radiation dose estimate from a credible 
source.  The RO should explain that under 
38 C.F.R. § 3.311(a)(3) a dose estimate 
shall be considered from a "credible 
source" if prepared by a person or 
persons certified by an appropriate 
professional body in the field of health 
physics, nuclear medicine or radiology 
and if based on analysis of the facts and 
circumstances of his claim.  If the 
veteran submits a dose estimate from a 
credible source, the RO should proceed as 
prescribed in 38 C.F.R. § 3.311(a)(2).  
The RO should also notify the veteran 
that he may submit a medical opinion 
concerning whether there is a causal 
relationship between his radiation 
exposure and his claimed disorders.  The 
RO should advise the veteran that any 
such medical opinion should consider 
factors outlined at 38 C.F.R. § 3.311(e), 
which include: probable radiation dose; 
relative sensitivity of the involved 
tissue to induction, by ionizing 
radiation, of the veteran's specific 
pathology; gender and pertinent family 
history; age at exposure; time-lapse 
between the radiation exposure and onset 
the claimed disorders; and extent to 
which environmental factors outside of 
service may have contributed to the 
development of the claimed disorders.

2.  The veteran has specifically asserted 
that he was exposed to ionizing radiation 
from nuclear detonations in Operation 
REDWING while flying weather missions 
with the 54th Weather Reconnaissance 
Squadron.  The RO must make a request for 
any available records concerning the 
veteran's exposure to radiation during 
the time period covered the Operation.  
These records normally include but may 
not be limited to the veteran's Record of 
Occupational exposure to Ionizing 
Radiation (DD Form 1141), if maintained, 
service medical records, service 
personnel records (201 file), and other 
records which may contain information 
pertaining to the veteran's radiation 
dose in service.  The RO should also 
refer to M21-I, Part III, 5.11, 5.12.  
All such records will be forwarded to the 
Under Secretary for Health, who will be 
responsible for preparation of a dose 
estimate, to the extent feasible, based 
on available methodologies.  See 38 
C.F.R. § 3.311(a)(2)(iii).

3. Then, if it is determined that the 
veteran was exposed to ionizing radiation 
in service, the RO should proceed with 
further action in accordance with 38 
C.F.R. § 3.311.

4.  If additional evidence or information 
received triggers a need for further 
development to include a VA examination, 
then such development should be 
undertaken.  

5.  Upon completion of the requested 
development above, the RO should again 
review the claim.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




